Citation Nr: 1008648	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  02-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
September 1965 to June 1966; he was called to active duty 
from the Army National Guard in support of Operation Desert 
Shield/Storm from September 1990 to May 1991.  The record 
also reflects the Veteran had a period of active duty for 
training from August 1997 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The mater was initially before the Board in May 2008.  In the 
May 2008 decision, the Board determined that new and material 
evidence had been received to reopen a previously denied 
claim of service connection for sleep apnea, and the reopened 
claim was remanded back to the RO for further development.

Unfortunately the appeal is once again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that another remand in 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case.

In May 2008, the claim was previously remanded for a VA 
examination to obtain a nexus opinion.  The examiner was 
asked to state whether it was more likely than not, at least 
as likely as not, or unlikely that the Veteran's sleep apnea 
was related to his active service.  In the August 2008 
examination report the examiner stated that she could not 
"resolve this issue without resort to mere speculation," 
essentially because the Veteran was not diagnosed with sleep 
apnea until 1996.  This opinion does not substantially comply 
with the remand directives.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this case the examination is inadequate because 
the examiner failed to provide an opinion as to the etiology 
of the Veteran's sleep apnea.  The examiner explained that 
she could not form an opinion because the Veteran was not 
treated during service; however she did not explain why a 
lack of evidence of treatment in service made it impossible 
to form an opinion, particularly given the Veteran's credible 
hearing testimony regarding the onset of his condition.  
Importantly, the regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In light of the foregoing, another 
medical opinion must be obtained, one which substantially 
complies with the remand directives.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for a VA 
examination to determine whether he 
currently suffers from sleep apnea that 
began during, or is otherwise related to, 
his military service.  All indicated tests 
and studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  The examiner should opine as 
to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less than 
50 percent) that the Veteran's current 
diagnosis of sleep apnea began during, or 
is otherwise related to, his active 
service.  Note:  The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.  The examiner should 
be informed that the Veteran's report of 
suffering from snoring and other sleep-
related symptoms after returning from the 
Gulf War is considered credible lay 
evidence and must be considered when 
rendering an opinion.  The examiner should 
also consider the Veteran's wife's 
statements regarding her observations of 
the onset of the Veteran's sleep apnea 
symptoms.  

2.  Thereafter, the issue on appeal should 
be readjudicated.  The RO/AMC should review 
the examination report to confirm that the 
remand directives have been satisfied.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


